HOWARD, Judge,
dissenting.
The majority holds that since arbitration is neither an “action” under A.R.S. § 12-821, nor a suit under A.R.S. § 11-630, the nonclaim statutes do not apply. This reasoning fails to take into account the fact that confirmation of the arbitration award is made by the superior court. Although the entire arbitration proceeding does not take place in court, I would, because of the court’s eventual entry into the arbitration arena, construe the proceedings as an “action” or a suit under the statutes in order to harmonize the purpose of the arbitration statute, § 12-1518, with the policy behind the nonclaim statutes.
While some courts have held that notice of claim need not be filed before arbitrating, Thorgaard Plumbing & Heating v. County of King, supra, and City of Modi*151son v. Frank Lloyd Wright Foundation, supra, others have held that a claim must be filed. See Bingham County Commission v. Interstate Electric Company, 105 Idaho 36, 665 P.2d 1046 (1983), appealed on other grounds after remand, 108 Idaho 181, 697 P.2d 1195 (App.1985);1 Brazoria County v. Knutson, 142 Tex. 172, 176 S.W.2d 740 (1943). In my opinion, these foregoing cases, both pro and con, either have no reasoning for their decision or fail to ground their decisions upon the proper basis. Arbitration is a substitute for trial. It is a functional equivalent of a trial. It can be as expensive and time-consuming as a trial in the superior court. It can cost the governmental body as much in attorneys’ fees and expert witness fees as any trial. The same benefits that accrue to the public by virtue of the nonclaim statutes apply with equal force to arbitration. Requiring a claimant to comply with the claim statute prior to demanding arbitration affords the public entity an opportunity to investigate the claim and assess its liability, to pursue settlement and avoid the cost of arbitration, and to advise the legislature of its potential liability where settlement is not achieved. See State v. Brooks, supra.
There is no good reason to distinguish between arbitration and an action initially filed in the superior court, and I do not believe that the legislature intended to make the distinction which the majority makes here.'
Since the only issue which the superior court decided was whether or not the non-claim statutes had to be complied with pri- or to arbitration, I would reverse and remand for further proceedings.

. The Idaho Code, 31-1513, provides that a claimant dissatisfied with the rejection of his claim or demand, or with the amount allowed him on his account, may sue the county at any time within six months after the final action on his claim.